In an action in rem by the City of New York to foreclose delinquent tax liens on certain real property owned by Norend Realty Corp. and thereafter conveyed by it to another corporation subject to a purchase-money mortgage, the said Norend Realty Corp. appeals from an order of the Supreme Court, Kings County, dated January 15, 1964, which denied its motion: (a) for leave to intervene in the action and to file its petition to redeem the property; (b) to remove the property from sale at public auction; and (e) to set aside, for lack of jurisdiction, the judgment of foreclosure (entered by default) and the deed given pursuant thereto. Order affirmed, with $10 costs and disbursements. In our opinion, the only remedy available to appellant is by plenary action to set aside the deed, and not by motion in the foreclosure action (Town of Somers v. Covey, 2 N Y 2d 250, cert. den. sub nom. Covey v. Town of Somers, 354 U. S. 916). In any event, the mailing of the notice of foreclosure to “ Gilam ”, instead of the Gilman, the surname of the then sole stockholder of Norend Realty Corp., at her correct address, and its actual receipt; and the mailing of the notice to “ Moreno ” (instead of to “Norend”) Realty Corp. at the address of the property, were sufficient, under the circumstances of this case, to survive Nor end’s attack on the jurisdiction of the court and the regularity of the proceedings (City of New York v. Stolpensky, 1 A D 2d 95; City of New York v. Lynch, 281 App. Div. 1038, affd. 306 N. Y. 809; Hawley v. City of New York, 283 App. Div. 882). Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.